Title: From Thomas Jefferson to J. Phillipe Reibelt, 16 November 1805
From: Jefferson, Thomas
To: Reibelt, J. Phillipe


                  
                     Sir 
                     
                     Washington Nov. 16. 05
                  
                  Your favors of the 12th. & 14th. came together last night. you have done right in remanding to Richmond the bust &c which I consider as mine on the footing of my letter of the 3d. inst. I return you the inclosed papers with thanks for the communication. I think that respecting Zambeecari’s and Andreole’s ascension would be worthy of insertion in the public papers.
                  I thank you for the communication respecting the wines of mr Guestier. of Bourdeaux wine I have a plentiful store. so I have of Champagne of midling quality. still if mr Guestier has any of first quality I would take some boxes. if he should have broken a box, perhaps he could send me a bottle or two by the stage so safely packed as not to break. the quality preferred is what we call the silky or soft, meaning a little sweetish but very slightly so. whether it is mousseux or non-mousseux is unimportant. the only objection to what I have is that it is entirely dry without any softness. Accept my salutations & respects
                  
                     Th: Jefferson 
                     
                  
               